Allow me, first of all, to offer Ambassador de Piniés my sincere congratulations on his election to the presidency of the fortieth session of the General Assembly. I assure him of the full co-operation of the Danish delegation in his performance of the duties of his high office.
Next, I express the deep sorrow of my country for the victims of the earthquakes in Mexico. The tragic events caused by the earthquakes must call forth the sympathy of the international community, and I am therefore glad that the General Assembly this morning adopted by consensus an appeal calling for international relief assistance to Mexico. I assure members that my country stands ready to assist Mexico.
An anniversary often provides an occasion for stock-taking. The fortieth anniversary session of the United Nations will be no exception. The anniversary celebration in October will be a more appropriate occasion to review the performance of the Organization over the past four decades and to look ahead at what should be done to improve and strengthen the United Nations in the decades to come. Consequently, I shall not make a traditional anniversary statement today.
Rather, it seems to me that the main purpose of the present general debate is to provide a welcome annual opportunity to review the state of world affairs both politically and with regard to the international economic situation.
The General Assembly serves to remind us of the complexity of the problems facing mankind. To a country like Denmark these problems appear first and foremost in the perspective of our own security situation viewed in the light of the overall relations between East and west.
When compared to the situation prevailing last year, East-West relations of today do perhaps lend themselves to a slightly more optimistic assessment. After all, a measure of dialog has been restored between the United States and the Soviet Union. Like others, Denmark looks towards the summit meeting in November with expectation - but also with some apprehension lest the summit should fail to provide the impetus for a sustained process of dialog and confidence-building. dialog for the sake of being seen talking to - even at - each other clearly does not suffice to bring about viable solutions. A genuine willingness to concede, to compromise and to co-operate must be demonstrated at the negotiating table, not merely professed in public statements.
No one can disregard the particular importance of arms control negotiations, both as an essential contribution to the current dialog and as a means of promoting stability. Arms control negotiations are important also as a process agreements or understandings already reached should be respected in order to preserve the prospects for further progress.
But in addition the East-West dialog must be given a more comprehensive foundation encompassing all aspects of East-West relations. Small and medium-sized countries should also contribute towards greater confidence between East and West or at least towards a reduction of mistrust, in order that wider co-operation may be achieved. In this respect the recent commemoration of the tenth anniversary of the Final Act of Helsinki highlighted the role of the process of the Conference on Security and Co-operation in Europe (CSCE) as a basis for broad dialog between East and west in Europe.
Just before the Assembly proceeded to consider the draft resolutions dealing with disarmament at last year's session of the General Assembly, the Secretary-General made a sober and thoughtful judgment. In concluding, he said: "Many words have been spoken in the cause of disarmament. We are all aware of the goals, as outlined in the Final Document of the first special session. Only the political decisions of Governments can take us towards the realization of these goals...". (A/39/PV.97, p. 126) The Secretary-General was pointing to the core of the matter - the necessary political will of Governments - and his words are fully shared by my Government. Disarmament is not achieved or implemented through resolutions and will come true only by political decisions.
The United Nations Disarmament Commission held its annual session a few months ago. That session may serve as a sad example of what lack of political decisions can lead to. More to the regret of the Danish Government, no concrete recommendations were agreed and little, if any, progress was made.
At the Conference on Disarmament in Geneva, on the other hand, some progress, although modest, has been made this year. The agreement to establish an Ad Hoc Committee on Outer Space and the ongoing negotiations on a ban on chemical weapons are examples of steps in the right direction.
One of the more positive experiences in the past year has been the recently finished Third Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear weapons. The spirit of that Conference was one of general willingness to reach a consensus, despite differing views. We hope that that preparedness by all parties to bend their views to reach common ground will have spill-over effects in other forums.
The debate and the final declaration confirmed the strong commitment to the non-proliferation regime of the 130 States parties. The Non-Proliferation Treaty is an important measure in enhancing international security, which is also to the benefit of States not parties to the Treaty. In view of the important achievements in Geneva, we urge those States now to consider acceding to the Treaty.
Nuclear disarmament remains an issue of the highest priority. However, conventional arms and the conventional,, arms race are also a matter of great concern. The report of the Secretary-General containing the views of Member States regarding the study on conventional disarmament initiated by my country has shown that that concern is shared by a great number of countries. It is the hope of the Danish Government that the United Nations will in the future, too, give this question the full attention it deserves.
In the Middle Bast, war, violence and terror reign. Indiscriminate warfare, cruelty and killing are the resort of the strong as well as of the weak. Innocent lives have been lost in peace-keeping efforts that have failed. Mediation has been frustrated.

Worse yet, where is the glimmer of light that could raise hopes that the turning point might be at hand?
So, everyone has failed and everyone must try to do better. The primary responsibility and opportunity lie with the parties themselves, but others can help.
It is the responsibility of all of us in this Organization to work for reason, moderation, good will and justice. We must be constructive. If we base our efforts on unreliable and biased assessments we shall fail. Equally, if we choose self-righteous positions and inflammatory language we shall fail.
On the premise that no one is perfectly right or perfectly just, we should in this Organization, with caution and perseverance, support those in the troubled areas who seek peace rather than those who seek victory.
The situation in Lebanon is a human tragedy which has reached the point of anarchy. The Danish Government wishes to see Lebanon restored, independent, sovereign and united. We appeal to all concerned in Lebanon to bring about urgently the necessary national reconciliation.
My Government urges that the United Nations Interim Force in Lebanon (UNIFIL) be allowed to do the job for which the United Nations has mandated it, to assist the Lebanese Government in controlling the Lebanese border area and to provide security on both sides of that border.
The position of the Danish Government on the Arab-Israeli conflict, and the Palestinian problem in particular, is well known. The ongoing efforts to bring the parties concerned to direct negotiations deserve to succeed. We appeal to all parties, in the region and outside, not to jeopardize those efforts, which hold out the prospect of peace with security for all States and justice for all peoples.
As to the conflict between Iran and Iraq, Denmark remains strictly impartial, but also strictly opposed to continuance of the bloody warfare. He condemn any violation of the Geneva Conventions; in particular, we condemn the use of chemical weapons and indiscriminate aerial attacks on civilians. The Danish Government calls upon both parties to settle their differences peacefully through negotiations. It commends the efforts of the Secretary-General to deescalate the warfare and bring the parties into negotiation.
The misfortunes befalling the African continent call for our deepest compassion. Drought and other natural disasters have ravaged the majority of African countries, bringing in their wake untold suffering, privation and death to their peoples. Owing to a successful international relief effort, the worst of the hardships caused by natural disasters have been at least to some extent alleviated. The drought also seems to be coming to an end in many parts of Africa. However, it will be years before the affected countries have recovered fully from its effects.
In South Africa, however, the situation is only deteriorating. The man-made disaster known as apartheid persists. The Pretoria regime is going to ever-greater lengths and using ever more brutal means to oppress the majority. The state of emergency declared on 20 July of this year has only made matters worse.
The South African Government has so far seemed unable to realize that increased oppression will not break the will but only strengthen the resistance of the oppressed. It has given no sign of being ready to implement fundamental reforms in South Africa leading to the abolition of the apartheid system and the introduction of political and civil rights for the black majority. President Botha's speech on 15 August was yet another example of the intransigence and insensitivity to the demands for change which are presented with ever-increasing force both in South Africa and in the outside world.
The Pretoria regime must realize before it is too late the need for a dialog with genuine representatives of the non-white population groups with the clearly defined goal of securing the right of proper representation for black South Africans on the national level. No just and lasting settlement will come about in South Africa unless it is based on the total eradication of the apartheid system and the establishment of a free, united and democratic society in South Africa.
The Danish Government strongly believes that international pressure on the South African Government must be increased and made more effective with a view to the total abolition of the apartheid system. Denmark supports the imposition of binding economic sanctions against South Africa in accordance with the relevant provisions of the Charter of the United Nations. Lack of agreement among the members of the Security Council should not, however, keep individual countries or groups of countries from implementing their own measures against South Africa.
To put the apartheid regime under effective economic pressure, concerted international measures adopted by the Security Council or decided by a wide group of countries, including South Africa's major trading partners, will be needed. But a range of varying measures implemented by individual countries or even by private citizens, organizations or companies will constitute significant political pressure and warning. Let us recognize every individual step as a contribution to the common effort.
Unilaterally as well as with the other Nordic countries and with our partners in the European Community, Denmark has already, starting more than seven years ago, been implementing a number of concrete measures aimed at reducing our economic and other relations with south Africa. The Danish Government urges other countries to do the same. A good way to begin would be with the voluntary measures urged upon the Member States in Security Council resolution 569 (1985).
Any delay in the dismantling of the apartheid system would reduce the possibilities for a peaceful solution to the conflict in South Africa and increase the risk of a far more serious and comprehensive conflict.
The internal conflict in South Africa has had negative implications for the efforts to bring about the independence of Namibia. The negotiations which have gone on for so many years have ground to a halt. The Danish Government remains convinced that there is only one internationally acceptable solution to the Namibian question: the implementation of the United Nations plan for Namibia's transition to independence based on Security Council resolution 435 (1978). It sincerely hopes that progress towards such a settlement will still prove possible through a continuation of the process of dialog, which in the past has brought promising results.
The international community is profoundly concerned at the situation in Afghanistan. That most unfortunate country has become a symbol, as the world witnesses the courage, dedication and determination of this traditionally neutral and non-aligned nation fighting to regain its freedom from an increasingly brutal military occupation. We appeal to the occupying Power to allow internationally recognized humanitarian relief organizations to assist those millions in Afghanistan who are innocent victims of the situation.
He pay a tribute to the Secretary-General and his Special Representative for their tireless efforts to promote a political settlement in observance of United Nations resolutions calling for the withdrawal of all foreign troops, an end to violations of the territorial integrity of Pakistan, which have escalated recently, and the return of the refugees to their homeland in safety and honor.
International concern is equally deep with regard to the situation in Kampuchea, which parallels the situation in Afghanistan. My Government appeals to all parties to work actively for a just and lasting negotiated settlement in accordance with United Nations resolutions, we welcome the proposal of the Association of South-East Asian Nations (ASEAN) for indirect talks. However, flexibility and a sincere willingness to solve differences at the conference table are needed from all quarters if the occupation is to end and the Kampuchean people are to be allowed to decide their own destiny.
My Government welcomes the initiation of direct talks between the south and the north of Korea, and we hope that the dialog established will make a lasting contribution towards the establishment of a state of peace on the Korean peninsula in which the division of the nation may be overcome in accordance with the freely expressed will of the people.
Developments in Central America during the past year have shown how difficult it is to find peaceful, long-term solutions to the complex problems of that region. In spite of all setbacks, the four Contadora countries have continued their untiring peace efforts. On behalf of the Danish Government I should like to pay a tribute to them for their perseverance.
It is the firm conviction of my Government that there is no alternative to the Contadora peace process. It must be fully supported. We urge the Governments of Central America to observe and implement the principles embodied in the Document of Objectives, adopted within the Contadora framework in September 1983. All Governments must refrain from acts which run counter to the principles of international law.
In this connection, I can associate myself fully with the views stated by the Foreign Minister of Luxembourg on behalf of the 10 members of the European Community.
The Danish Government is greatly encouraged by the successful outcome of the World Conference in Nairobi marking the end of the United Nations Decade for Women. It is a source of satisfaction and inspiration for all 153 participating States that consensus was achieved in Nairobi on a substantive document concerning forward-looking strategies. We now have to live up to the commitments undertaken at Nairobi by a determined follow-up to the Conference. The conclusions of the Nairobi Conference form an integral part of the impressive body of international human rights standards developed by this Organization and in other international forums, in particular over the last 20 years. It is tragic, however, that the universal consensus on these standards is not matched by a similarly universal adherence to the same standards in the practice of states.
Those who exercise their internationally recognized fundamental human rights and those who are active in ensuring the protection of the human rights of others, are often the first to be victimized. Unfortunately, human beings are often subjected to persecution for less, oz for no reason at all. Respect for the right to know and act upon one's rights is indeed an indispensable prerequisite for the realization of all human rights.
The political will to co-operate fully with international institutions established to safeguard human rights is another prerequisite for the realization of international human rights standards. Time and time again, however States have refused to co-operate with the international community.
It is the responsibility of Governments to respect and ensure the realization of human rights. Fortunately, however, others share our concern for human rights. Without the activities of individuals and private humanitarian organizations the international effort to promote and protect human rights would lack much of its substance. They deserve our respect and support.
The international economic situation remains characterized by features of transition. In many industrialized countries the economic recovery, which was vigorous in 1983 and especially in 1984, has still to find a level which is sustainable over the medium term.
Invigorated efforts must be made to broaden the recovery and to promote economic development in the third world. In this respect, the role of an open and truly international trade system is of paramount importance. The responsibility for ensuring that this system does not fall victim to the strains inherent in transition should be viewed as one we all share. Other important objectives are the achievement of a further reduction of international interest rates and a higher degree of exchange-rate stability.
However, if developing countries are to benefit fully from the economic recovery their own economic policies are of crucial importance. Many Governments have already taken steps towards the painful but necessary adjustments in the economic conditions their countries are facing. Such endeavors aiming at further mobilization and necessary reallocation of domestic resources for development should, of course, be pursued, but they can only succeed if complemented by determined support from the international community.
Concessional flows thus remain of the utmost importance to developing countries, in particular to the poorest and least "developed among them. The empowerment of the global economic situation has been uneven but the recovery now in progress in the industrial world should enhance the possibilities of further increases in official development assistance in the years ahead, strenuous efforts must be made by the industrialized countries to reach the aid targets agreed upon by the international community.
Denmark remains committed to contributing its share of development aid. In the spring of this year the Danish Parliament adopted a resolution aimed at reaching the 1 per cent target for official development assistance by 1992. Next year Danish development assistance will rise to 0.82 per cent of our gross national product.
As in the past, the- major part of Denmark's development assistance is allocated to the poorest countries. The present disturbing downward trend in these countries' share of development assistance must be reversed quickly. The Danish Government sincerely hopes that the midterm review of the substantial new program of action for the least developed countries, which is to be undertaken in a few days' time, will lead to renewed commitment by all donors to increase substantially their assistance to the least developed countries.
In Sub-Saharan Africa the urgent need for emergency relief is likely to persist for some time. But solidarity with the millions of people who suffer today should divert neither attention nor funds from the long-term development needs of the African countries. Emergency aid and development aid must be closely interrelated if the vicious circle is to be broken.
The multilateral development institutions play an indispensable role in providing assistance to developing countries. It is, therefore, vitally important to secure a stable flow of funds to these organizations. Eroding their budgets by reducing contributions - be it little by little or suddenly and sharply - would very seriously affect the development prospects of the third world.
The survival of the International Fund for Agricultural Development (IFAD) is threatened by lack of agreement among donor groups on the principles for a new replenishment. This fund has proved to be a remarkable field for the pursuit of new ideas, new principles, and new approaches to providing assistance to the rural poor of the developing world. Let us make a strong effort to settle the disagreements quickly so that IFAD will be enabled to continue its highly commendable work.
Being one of the major contributors to the United Nations Development program (UNDP), Denmark has noted with particular satisfaction the steps which were taken at the United Nations Development program's last meeting of the Governing Council to further improve the quality of UNDP's work and to enhance both the effectiveness and efficiency of the program. It is to be hoped that this will encourage increased support from those donors who at present contribute less than could be expected of them.
Improving the health situation is a major task of United Nations development assistance. In accordance with resolutions adopted by this Assembly in 1976 and 1982 children have been the main target group for immunization programs to eradicate by 1990 the six most common communicable diseases. It seems highly appropriate that at this fortieth anniversary session we should solemnly confirm our common commitment to take all necessary steps towards the fulfillment of this target.
In my introductory remarks I pointed out that the anniversary celebration in October would be a good occasion for both stocktaking and for looking ahead.
The theme chosen for the fortieth anniversary of the United Nations: "The United Nations - for a better world" covers both these aspects the stocktaking and, in particular, the forward looking. And with good reason. For a while we can all agree that despite the efforts of the United Nations the world is not a perfect one, there is fortunately still time for all of us to recommit ourselves - as the Secretary-General has urged on numerous occasions - to the purposes and principles of the United Nations Charter and to give the United Nations the priority it deserves in order to enable it to fulfill its vast potential.
